DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 9/9/2021. Per the amendment, claims 1, 3, 5, 11, and 14 have been amended, claims 2, 6-7, and 16-17 are cancelled, and claims 21-25 are new. As such, claims 1, 3-5, 8-15, and 18-25 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Andrews on 9/27/2021.
The application has been amended as follows: 
Claim 4, 10, and 15: insert –further—before “comprising”.
Claim 1: insert –first—before “base member” in lines 2, 3, 7, and 9.
Claim 3: insert –first—before “base” in line 2. 
Claim 3: insert --member-- after “base” in line 2.
Claim 3: insert--the-- before “spaced apart feet” of line 4.
Claim 4: “a stationary object” should be written as –the stationary object--.
Claim 5: “a stationary object” should be written as –the stationary object--.

Claim 11: insert --base-- after “rear” on line 5.
Claim 11: insert --opposing—before “slots” on line 6.
Claim 11: insert --of-- after “the first pair” on line 10.
Claim 23: “a stationary object” should be written as –the stationary object--.
Claim 24, (where underlining indicates insertion and strikethrough indicates deletion): The device of claim 1, wherein the first pair of opposing slots are aligned to provide a first channel through opposite sides of the rear portion and the second pair of opposing slots are aligned to provide a second channel through opposite sides of the rear portionand the first channel is substantially perpendicular to the second channel.
Cancel claim 25.
In the Specification, after the first sentence in paragraph [0040], insert: --Rear slots 26 are aligned to provide a first channel through opposite sides of the rear portion, and rear slots 28 are aligned to provide a second channel through opposite sides of the rear portion 22--.

Allowable Subject Matter
Claims 1 and 11 and their dependents are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11, the prior art of record does not teach “the rear portion includes a first pair of opposing slots having a first slot width W3 and a second pair of opposing slots having a second slot width W4 that is different from W3, each of the slots of the first and second pair being opened toward the rear end”.  The closest prior art of record Rhoad et al. (US 2011/0166481 A1) instead discloses a rear portion comprising a back panel and two side panels, the back and side panels forming one slot that is configured for attachment .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CANA A GALLEGOS/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785